DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 03/16/2022 has been entered and made of record.
No claims have been amended.
Claims 3, 10 and 17 were previously canceled.
No claims are newly added.
Claims 1-2, 4-9, 11-16 and 18-25 are currently pending.


Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.                                                                                                                                  Claim 1, the applicant argued that none of Zhang, Liu, Wang and Cirik, either independently or in combination, disclose or suggest, inter alia, "wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determining whether the one or more beams in the first component carrier is failing based on the BLER," as recited in independent claim 1.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Primary reference Zhang clearly discloses the UE device and the access node gNB are in communicating signals by using a first and second component carrier (e.g., a bandwidth part BWP in a current component carrier/a first component carrier) and receiving a reference signal (e.g., CSI-RS/SS blocks on a plurality of beams within another BWP in the current component carrier or another component carrier/a second component carrier) associated with the first component carrier since the reference signals are transmitted on the PDCCH in accordance with the reference signal being a synchronization signal block (SS Block) or a channel state information reference signal (CSI-RS) in different BWP of that second component carrier that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) for establishment of wireless communication (see Zhang, Fig.1-2 [0029]-[0030], Fig.1 [0037]-[0039], Fig.2-3 [0048]-[0050], Fig.6&7A-C [0083]-[0085], Fig.12 [0126], Fig.13 [0138]).
	The secondary reference Liu further discloses the UE and the access node eNB are in communicating signals by using a first and second component carrier (e.g., a BFRQ reporting in a multi-carrier communications system) and receiving a reference signal (e.g., RSRP reference signal received power value, RSRQ reference signal received quality value, a received signal strength, RSSI received signal strength 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Liu in order to provide for an improved motion detection, accuracy and reliability (see Liu, Fig.2 [0063]).
	Even though Zhang in view of Liu discloses reception of reference signals over a first and second component carrier and detecting beam failure in a first component carrier using the reference signal received in the second component carrier but fail to disclose a block error ratio of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received. 
	However, the third reference Wang teaches this. Wang discloses (RSRP, RSRQ and SINR) reference signal transmission using a PDCCH channel in a multicarrier communication over the one or more beams (see Wang, Fig.1 [0030]-[0031] and Fig.5 [0081]-[0082]). Wang also discloses detection of beam failure based on beam quality of 
	As shown in Fig.5-6, Wang clearly discloses that the UE 101 is detecting/ determining beam failure in the first component carrier comprises: “measuring a block error ratio (BLER) of PDCCH channel by using the first beam quality on the first component carrier between an SS block or CSI-RS which is spatially QCLed (e.g., spatial quasi co-location) for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in a second beam quality of the second beam of different component carrier" correspond to different EPRE settings or configurations applied to different beams such as SS Block beams or CSI-RS beams since the first beam quality is determined by measuring one of a Reference Signal Receiving Power (RSRP), a Reference Signal Receiving Power (RSRQ), a Signal to Interference plus Noise Ratio (SINR) of the first beam based on the updated first threshold (see Wang, Fig.5 [0083]-[0084] and Fig.6 [0092]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Liu to incorporate the teaching of Wang in order to provide for communication compatible with one or more radio technologies (see Wang, Fig.14 [0122]).
	Thus the combination of Zhang, Liu and Wang references do teach the claim limitations of “wherein detecting the beam failure in the first component carrier 
	Additionally, Cirik reference discloses the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS), since the SSB  or the CSI-RS is associated with a physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) through spatial QCL parameters such as QCL-scramblingidentity, crs-portscount, mbsfn-subframeconfiglist, csi-rs-configZPid, qcl-csi-rs-configNZPid), and/or other radio resource parameters (see Cirik, Fig.23 [0300], Fig.24 [0311] and Fig.29 [0356]-[0358]).
	Cirik reference also discloses the PDCCH BLER is detecting beam failure in the first component carrier by using the reference signal such as CSI-RS resources and/or SS Blocks received in the second component carrier which are configured as spatial QCL reference with the PDCCH and a Demodulation Reference Signal (DM-RS) of the PDCCH since the quality of RSRP/BLER block error ratio of the PDCCH channel transmission is determined by using the one or more beams 4011, 4012 on the 
	Cirik reference further discloses detecting beam failure by the PDCCH BLER in the first component carrier comprises: measuring and/or determining a downlink channel PDCCH block error ratio (BLER) transmitted by using the beams (i.e., one or more beams on the component carrier CC) based on the CSI-RS resource/SS blocks reference signal with the corresponding hypothetical BLER and determining whether the beam 4111 and the beam 4112 in the first component is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission since the wireless device 4202 is determining whether the beam 4211 and the beam 4212 (i.e., one or more beams) in the first component has fallen below a threshold for a downlink control channel PDCCH transmission based on detecting a quality of BLER/RSRP (see Cirik, Fig.29-30 [0359], Fig.41 [0399] and Fig.42 [0401]).

Claims 8 and 15, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], US 2020/0275523 A1 in view of Liu et al. (provisional application No. 62/521061 filed on 06/16/2017) [hereinafter as Liu], US 2018/0368124 A1 further in view of Wang et al. [hereinafter as Wang], US 2020/0275524 A1.   
Regarding claim 1, Zhang discloses wherein a method for wireless communications implemented by a user equipment (UE) (Fig.1 [0031], wireless communication implemented by a user equipment (UE) 101), comprising:
establishing communication with a base station over a first component carrier using one or more beams (Fig.1-2 [0029]-[0030], communication with an access node gNB over a bandwidth part (BWP) in a current component carrier (i.e., a first component carrier) using one or more beams/multi-beams and Fig.13 [0138], wireless communication between the UE device and the access node gNB using a plurality of beams and Fig.12 [0126], establishment of wireless communication);
receiving a reference signal on a second component carrier (Fig.2-3 [0048]-[0049], receiving a reference signal (CSI-RS/SS blocks) via a plurality of beams based on the component carrier and Fig.6&7A-C [0083], receiving a reference signal (CSI-RS/SS blocks) on a plurality of beams within another BWP in the current component carrier or another component carrier (i.e., second component carrier) associated with the first component carrier), wherein the reference signal is one or more of a synchronization (Fig.6&7A-C [0083]-[0085], the reference signal is a synchronization signal block (SS Block) or a channel state information reference signal (CSI-RS) in different BWP of that second component carrier that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and Fig.2-3 [0049]-[0050], reference signal receiving power e.g., RSRP or a reference signal receiving quality e.g., RSRQ or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) with the beam index and Fig.1 [0037]-[0039], physical downlink control channel (PDCCH) assigned to the UE 101), wherein the first component carrier and the second component carrier are different carriers (Fig.6&7A-C [0083], the SS block or CSI-RS within the BWP in the current/first component carrier which is different from the BWP in the another component carrier/second component carrier for the TRS with QCLed relationship of an SS block or a CSI-RS for beam management, and Fig.13 [0159]-[0160], the SS block or CSI-RS within the BWP in the current/first component carrier is different carrier in the Quasi-Co-Located (QCL) relationship with the BWP in the another component carrier/second component carrier for the TRS and Fig.13 [0190]-[0191], the first component carrier is different from the second component carrier for the TRS).
	Even though Zhang discloses wherein the first component carrier and the second component carrier are different carriers but Zhang does not expressly discloses wherein  (Fig.1& 8 [0107], the first component carrier and the second component carrier are different carriers and Fig.1 [0051], millimeter wave (mmW)/the first component carrier is different than frequency sub-6 GHz/the second component carrier and Fig.1&7A-B [0102], a first subset of component carriers is in a high frequency (HF) band and a second subset of component carriers is in a low frequency (LF) band); and detecting beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.1 [0028], detecting a beam failure in the first component carrier using the reference signal and Fig.4A-B [0078]-[0079], detecting a beam failure BFRQ using the reference signal received in the CSI-RS and PDCCH DMRS or reference signal received power (RSRP) or reference signal received quality (RSRQ)/second component carrier and Fig.6A-B [0092]-[0093], sending the BFRQ by using CSI or ACK/NACK messaging for detecting a beam failure and Fig.7A-B [0102], a beam failure occurs and is detected in the first component carrier using the reference signal received in another component carrier/second component carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Liu in order to provide for beam failure recovery request (BFRQ) reporting.
	It would have been beneficial to configure each component carrier with both DL and UL, or DL only, or UL only. If a beam failure occurs and is detected in one of the 
	Even though Zhang and Liu discloses wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier, but Zhang and Liu does not specifically disclose wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determining whether the one or more beams in the first component carrier is failing based on the BLER, in the same field of endeavor, Wang teaches wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.5 [0080]-[0083], determining beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH), wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.5 [0083]-[0084], measuring or determining a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (i.e., one or more Tx beams) based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER); and
determining whether the one or more beams in the first component carrier is failing based on the BLER (Fig.5 [0081]-[0084], determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Liu to incorporate the teaching of Wang in order to provide for communication compatible with one or more radio technologies. 
	It would have been beneficial to determine a beam failure occurs by a hypothetical Block Error Rate (BLER) of a PDCCH, and may also be determined by an EPRE ratio between an SS Block or CSI-RS which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH or the whole PDCCH, which may be configured by a higher layer signaling or may be predefined as taught by Wang to have incorporated in the system of Zhang and Liu to provide for performing beam failure detection and new Tx beam identification. (Wang, Fig.1-2 [0030], Fig.5 [0080]-[0083] and Fig.5 [0084])


Regarding claim 8, Zhang discloses wherein an apparatus for wireless communications (Fig.1 [0031], wireless communication by a user equipment (UE) 101), comprising:
a processor (Fig.10-11 [0119], processor 1004); and
a memory storing instructions and in electronic communication with the processor (Fig.10-11 [0119]-[0120], a memory 1004G storing instructions and in electronic communication with the processor 1004 and Fig.13 [0133]-[0134], a memory 1320 storing instructions and in electronic communication with the processor 1310), the processor being configured to execute the instructions to (Fig.13 [0136], the processor 1310 being configured to execute the instructions 1350):
establish communication with a base station over a first component carrier using one or more beams (Fig.1-2 [0029]-[0030], communication with an access node gNB over a bandwidth part (BWP) in a current component carrier (i.e., a first component carrier) using one or more beams/multi-beams and Fig.13 [0138], wireless communication between the UE device and the access node gNB using a plurality of beams and Fig.12 [0126], establishment of wireless communication);
receive a reference signal on a second component carrier (Fig.2-3 [0048]-[0049], receiving a reference signal (CSI-RS/SS blocks) via a plurality of beams based on the component carrier and Fig.6&7A-C [0083], receiving a reference signal (CSI-RS/SS blocks) on a plurality of beams within another BWP in the current component carrier or another component carrier (i.e., second component carrier) associated with the first component carrier), wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the (Fig.6&7A-C [0083]-[0085], the reference signal is a synchronization signal block (SS Block) or a channel state information reference signal (CSI-RS) in different BWP of that second component carrier that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and Fig.2-3 [0049]-[0050], reference signal receiving power e.g., RSRP or a reference signal receiving quality e.g., RSRQ or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) with the beam index and Fig.1 [0037]-[0039], physical downlink control channel (PDCCH) assigned to the UE 101), wherein the first component carrier and the second component carrier are different carriers (Fig.6&7A-C [0083], the SS block or CSI-RS within the BWP in the current/first component carrier which is different from the BWP in the another component carrier/second component carrier for the TRS with QCLed relationship of an SS block or a CSI-RS for beam management, and Fig.13 [0159]-[0160], the SS block or CSI-RS within the BWP in the current/first component carrier is different carrier in the Quasi-Co-Located (QCL) relationship with the BWP in the another component carrier/second component carrier for the TRS and Fig.13 [0190]-[0191], the first component carrier is different from the second component carrier for the TRS).
	Even though Zhang discloses wherein the first component carrier and the second component carrier are different carriers but Zhang does not expressly discloses wherein detect beam failure in the first component carrier using the reference signal received in (Fig.1& 8 [0107], the first component carrier and the second component carrier are different carriers and Fig.1 [0051], millimeter wave (mmW)/the first component carrier is different than frequency sub-6 GHz/the second component carrier and Fig.1&7A-B [0102], a first subset of component carriers is in a high frequency and a second subset of component carriers); and detect beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.1 [0028], detecting a beam failure in the first component carrier using the reference signal and Fig.4A-B [0078]-[0079], detecting a beam failure BFRQ using the reference signal received in the CSI-RS and PDCCH DMRS or reference signal received power (RSRP) or reference signal received quality (RSRQ)/second component carrier and Fig.6A-B [0092]-[0093], sending the BFRQ by using CSI or ACK/NACK messaging for detecting a beam failure and Fig.7A-B [0102], a beam failure occurs and is detected in the first component carrier using the reference signal received in another component carrier/second component carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Liu in order to provide for beam failure recovery request (BFRQ) reporting.
	It would have been beneficial to configure each component carrier with both DL and UL, or DL only, or UL only. If a beam failure occurs and is detected in one of the component carriers, a BFRQ may be sent in another component carrier. It is noted that the component carriers may be in the same frequency band or in different frequency 
	Even though Zhang and Liu discloses wherein detect beam failure in the first component carrier using the reference signal received in the second component carrier, but Zhang and Liu does not specifically disclose wherein the instructions to detect beam failure in the first component carrier further include the instructions to: measure a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determine whether the one or more beams in the first component carrier is failing based on the BLER, in the same field of endeavor, Wang teaches wherein detect beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.5 [0080]-[0083], determine beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH), wherein the instructions to detect beam failure in the first component carrier further include the instructions to (Fig.17 [0155]-[0156], the instructions to detect beam failure in the first component carrier further include the instructions):
measure a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.5 [0083]-[0084], measure or determine a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (i.e., one or more Tx beams) based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER); and
determine whether the one or more beams in the first component carrier is failing based on the BLER (Fig.5 [0081]-[0084], determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Liu to incorporate the teaching of Wang in order to provide for communication compatible with one or more radio technologies. 
	It would have been beneficial to determine a beam failure occurs by a hypothetical Block Error Rate (BLER) of a PDCCH, and may also be determined by an EPRE ratio between an SS Block or CSI-RS which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH or the whole PDCCH, which may be configured by a higher layer signaling or may be predefined as taught by Wang to have incorporated in the system of Zhang and Liu to provide for performing beam failure detection and new Tx beam identification. (Wang, Fig.1-2 [0030], Fig.5 [0080]-[0083] and Fig.5 [0084])

Regarding claim 15, Zhang discloses wherein a non-transitory computer readable medium storing instructions, executable by a processor, for wireless communications (Fig.13 [0132], a non-transitory computer readable medium storing instructions, executable by a processor 118 for wireless communications), comprising instructions for:
establishing communication with a base station over a first component carrier using one or more beams (Fig.1-2 [0029]-[0030], communication with an access node gNB over a bandwidth part (BWP) in a current component carrier (i.e., a first component carrier) using one or more beams/multi-beams and Fig.13 [0138], wireless communication between the UE device and the access node gNB using a plurality of beams and Fig.12 [0126], establishment of wireless communication);
receiving a reference signal on a second component carrier (Fig.2-3 [0048]-[0049], receiving a reference signal (CSI-RS/SS blocks) via a plurality of beams based on the component carrier and Fig.6&7A-C [0083], receiving a reference signal (CSI-RS/SS blocks) on a plurality of beams within another BWP in the current component carrier or another component carrier (i.e., second component carrier) associated with the first component carrier), wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier (Fig.6&7A-C [0083]-[0085], the reference signal is a synchronization signal block (SS Block) or a channel state information reference signal (CSI-RS) in different BWP of that second component carrier that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and Fig.2-3 [0049]-[0050], reference signal receiving power e.g., RSRP or a reference signal receiving quality e.g., RSRQ or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) with the beam index and Fig.1 [0037]-[0039], physical downlink control channel (PDCCH) assigned to the UE 101), wherein the first component carrier and the second component carrier are different carriers (Fig.6&7A-C [0083], the SS block or CSI-RS within the BWP in the current/first component carrier which is different from the BWP in the another component carrier/second component carrier for the TRS with QCLed relationship of an SS block or a CSI-RS for beam management, and Fig.13 [0159]-[0160], the SS block or CSI-RS within the BWP in the current/first component carrier is different carrier in the Quasi-Co-Located (QCL) relationship with the BWP in the another component carrier/second component carrier for the TRS and Fig.13 [0190]-[0191], the first component carrier is different from the second component carrier for the TRS).
	Even though Zhang discloses wherein the first component carrier and the second component carrier are different carriers but Zhang does not expressly discloses wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier, in the same field of endeavor, Liu teaches wherein the first component carrier and the second component carrier are different carriers (Fig.1& 8 [0107], the first component carrier and the second component carrier are different carriers and Fig.1 [0051], millimeter wave (mmW)/the first component carrier is different than frequency sub-6 GHz/the second component carrier and Fig.1&7A-B [0102], a first subset of component carriers is in a high frequency and a second subset of component carriers); and detecting beam failure in the first component carrier using the reference (Fig.1 [0028], detecting a beam failure in the first component carrier using the reference signal and Fig.4A-B [0078]-[0079], detecting a beam failure BFRQ using the reference signal received in the CSI-RS and PDCCH DMRS or reference signal received power (RSRP) or reference signal received quality (RSRQ)/second component carrier and Fig.6A-B [0092]-[0093], sending the BFRQ by using CSI or ACK/NACK messaging for detecting a beam failure and Fig.7A-B [0102], a beam failure occurs and is detected in the first component carrier using the reference signal received in another component carrier/second component carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Liu in order to provide for beam failure recovery request (BFRQ) reporting.
	It would have been beneficial to configure each component carrier with both DL and UL, or DL only, or UL only. If a beam failure occurs and is detected in one of the component carriers, a BFRQ may be sent in another component carrier. It is noted that the component carriers may be in the same frequency band or in different frequency bands. As an illustrative example a first subset of component carriers is in a high frequency (HF) band and a second subset of component carriers is in a low frequency (LP) band as taught by Liu to have incorporated in the system of Zhang to provide an improved motion detection, accuracy and reliability. (Liu, Fig.1 [0028], Fig.2 [0063], Fig.4A-B [0078]-[0079], Fig.6A-B [0092]-[0093] and Fig.7A-B [0102])
	Even though Zhang and Liu discloses wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier, (Fig.5 [0080]-[0083], determining beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH), wherein detecting the beam failure in the first component carrier comprises:
measuring a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.5 [0083]-[0084], measuring or determining a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (i.e., one or more Tx beams based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER); and
determining whether the one or more beams in the first component carrier is failing based on the BLER (Fig.5 [0081]-[0084], determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission).





Claims 2, 4-7, 9, 11-14, 16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], US 2020/0275523 A1 in view of Liu et al. (provisional application No. 62/521061 filed on 06/16/2017) [hereinafter as Liu], US 2018/0368124 A1 in view of Wang et al. [hereinafter as Wang], US 2020/0275524 A1 further in view of Cirik et al. [hereinafter as Cirik], US 2019/0215888 A1.   
Regarding claim 2, Zhang, Liu and Wang disclose all the elements of claim 1 as stated above. 
	However, Zhang, Liu and Wang does not explicitly discloses wherein the one or more beams in the first component is failing based on the BLER, comprising: determining whether the BLER satisfies an error threshold.
	In the same field of endeavor, Cirik teaches wherein the one or more beams in the first component is failing based on the BLER, comprising: determining whether the BLER satisfies an error threshold (Fig.33 [0372]-[0373], determining whether the BLER satisfies an error threshold and Fig.41 [0399], determining whether the BLER of PDCCH satisfies/falls below or above a certain threshold or an error threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 
	It would have been beneficial to the wireless device 3302 which detects a beam failure on one or more serving beams, but at least one serving beam has a RSRP higher than a threshold (and/or has a BLER lower than a threshold, which may be different from the threshold for RSRP) as taught by Cirik to have incorporated in the system of Zhang, Liu and Wang to improve robustness for bandwidth path (BWP) switching. (Cirik, Fig.14 [0184], Fig.33 [0372]-[0373] and Fig.41 [0399])

Regarding claim 4, Zhang, Liu and Wang disclose all the elements of claim 1 as stated above wherein Zhang further discloses identifying a candidate beam on the first (Fig.6 Table 1 [0079]-[0080], configuring a candidate value of beam based on the CSI-RS or SSB reference signal).
	Even though Zhang, Liu and Wang discloses wherein identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier, in the same field of endeavor, Cirik teaches wherein identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.31 [0363], identifying a candidate beam based on the CSI-RS/SSB reference signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 
	It would have been beneficial to identify at least one candidate beam based on a beam failure detection 3104 and/or a resource configuration 3103 to send a beam failure recovery request transmission 3106 to the base station 3102 as taught by Cirik to have incorporated in the system of Zhang, Liu and Wang to improve robustness for bandwidth path (BWP) switching. (Cirik, Fig.14 [0184] and Fig.31 [0363])

Regarding claim 5, Zhang, Liu, Wang and Cirik disclose all the elements of claim 4 as stated above wherein Cirik further discloses identifying the candidate beam on the first component carrier comprises: measuring a reference signal received power (RSRP) for the one or more beams in the first component carrier (Fig.47 [0415], measuring a reference signal received power (RSRP) and BLER for the one or more beams in the first component carrier and Fig.51A-B [0424], measuring a reference signal received power (RSRP) and BLER for the one or more beams).

Regarding claim 6, Zhang, Liu and Wang disclose all the elements of claim 1 as stated above wherein Zhang further discloses transmitting a beam failure recovery request (BFRR) on the second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.1 [0017], sending beam failure recovery request (BFRQ) in the second component carrier to signal beam recovery).
	Even though Zhang, Liu and Wang discloses wherein transmitting a beam failure recovery request (BFRR) on the second component carrier to signal beam recovery for the one or more beams on the first component carrier, in the same field of endeavor, Cirik teaches wherein transmitting a beam failure recovery request (BFRR) on the second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.33 [0371], sending a beam failure recovery request (BFRR) to signal beam recovery for the one or more beams).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 
	It would have been beneficial to send a first beam failure recovery request (BFRQ) transmission (e.g., comprising a BRF-PRACH and a PRACH) as taught by Cirik 

Regarding claim 7, Zhang, Liu, Wang and Cirik disclose all the elements of claim 6 as stated above wherein Cirik further discloses transmitting the BFRR comprises: transmitting a dedicated random access preamble in the second component carrier on resources associated with the one or more beams in the first component carrier (Fig.32 [0367], triggering a dedicated random access preamble on BFR-PRACH resources associated with the one or more beams).

Regarding claim 9, Zhang, Liu and Wang disclose all the elements of claim 8 as stated above. 
	However, Zhang, Liu and Wang does not explicitly discloses wherein the instructions to determine whether the one or more beams in the first component carrier is failing based on the BLER, further comprise the instructions to: determining whether the BLER satisfies an error threshold.
	In the same field of endeavor, Cirik teaches wherein the instructions to determine whether the one or more beams in the first component carrier is failing based on the BLER, further comprise the instructions to: determining whether the BLER satisfies an error threshold (Fig.33 [0372]-[0373], determining whether the BLER satisfies an error threshold and Fig.41 [0399], determining whether the BLER of PDCCH satisfies/falls below or above a certain threshold or an error threshold).

	It would have been beneficial to the wireless device 3302 which detects a beam failure on one or more serving beams, but at least one serving beam has a RSRP higher than a threshold (and/or has a BLER lower than a threshold, which may be different from the threshold for RSRP) as taught by Cirik to have incorporated in the system of Zhang, Liu and Wang to improve robustness for bandwidth path (BWP) switching. (Cirik, Fig.14 [0184], Fig.33 [0372]-[0373] and Fig.41 [0399])

Regarding claim 11, Zhang, Liu and Wang disclose all the elements of claim 8 as stated above wherein Zhang further discloses the processor is further configured to execute the instructions to: identify a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.6 Table 1 [0079]-[0080], configuring a candidate value of beam based on the CSI-RS or SSB reference signal).
	Even though Zhang, Liu and Wang discloses wherein identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier, in the same field of endeavor, Cirik teaches wherein 
the processor is further configured to execute the instructions to: identify a candidate beam on the first component carrier based on the reference signal received on the (Fig.31 [0363], identifying a candidate beam based on the CSI-RS/SSB reference signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 
	It would have been beneficial to identify at least one candidate beam based on a beam failure detection 3104 and/or a resource configuration 3103 to send a beam failure recovery request transmission 3106 to the base station 3102 as taught by Cirik to have incorporated in the system of Zhang, Liu and Wang to improve robustness for bandwidth path (BWP) switching. (Cirik, Fig.14 [0184] and Fig.31 [0363])

Regarding claim 12, Zhang, Liu, Wang and Cirik disclose all the elements of claim 11 as stated above wherein Cirik further discloses the instructions to identify the candidate beam on the first component carrier further include the instructions to: measure a reference signal received power (RSRP) for the one or more beams in the first component carrier (Fig.47 [0415], measuring a reference signal received power (RSRP) and BLER for the one or more beams in the first component carrier and Fig.51A-B [0424], measuring a reference signal received power (RSRP) and BLER for the one or more beams).

Regarding claim 13, Zhang, Liu and Wang disclose all the elements of claim 8 as stated above wherein Zhang further discloses the processor being configured to (Fig.1 [0017], sending beam failure recovery request (BFRQ) in the second component carrier to signal beam recovery).
	Even though Zhang, Liu and Wang discloses wherein the processor being configured to execute the instructions to: transmit a beam failure recovery request (BFRR) on a second component carrier to signal beam recovery for the one or more beams on the first component carrier, In the same field of endeavor, Cirik teaches wherein the processor being configured to execute the instructions to: transmit a beam failure recovery request (BFRR) on a second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.33 [0371], sending a beam failure recovery request (BFRR) to signal beam recovery for the one or more beams).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 
	It would have been beneficial to send a first beam failure recovery request (BFRQ) transmission (e.g., comprising a BRF-PRACH and a PRACH) as taught by Cirik to have incorporated in the system of Zhang, Liu and Wang to improve robustness for bandwidth path (BWP) switching. (Cirik, Fig.14 [0184] and Fig.33 [0371])

Regarding claim 14, Zhang, Liu, Wang and Cirik disclose all the elements of claim 13 as stated above wherein Cirik further discloses the instructions to transmit the BFRR further comprise the instructions to: transmit a dedicated random access preamble in the second component carrier on resources associated with the one or more beams in the first component carrier (Fig.32 [0367], triggering a dedicated random access preamble on BFR-PRACH resources associated with the one or more beams).

Regarding claim 16, Zhang, Liu and Wang disclose all the elements of claim 15 as stated above. 
	However, Zhang, Liu and Wang does not explicitly discloses wherein the instructions for determining whether the one or more beams in the first component carrier is failing based on the BLER, further include the instructions for: determining whether the BLER satisfies an error threshold.
	In the same field of endeavor, Cirik teaches wherein the instructions for determining whether the one or more beams in the first component carrier is failing based on the BLER, further include the instructions for: determining whether the BLER satisfies an error threshold (Fig.33 [0372]-[0373], determining whether the BLER satisfies an error threshold and Fig.41 [0399], determining whether the BLER of PDCCH satisfies/falls below or above a certain threshold or an error threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 


Regarding claim 18, Zhang, Liu and Wang disclose all the elements of claim 15 as stated above wherein Zhang further discloses the instructions for: identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.6 Table 1 [0079]-[0080], configuring a candidate value of beam based on the CSI-RS or SSB reference signal).
	Even though Zhang, Liu and Wang discloses wherein the instructions for: identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier, In the same field of endeavor, Cirik teaches wherein the instructions for: identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.31 [0363], identifying a candidate beam based on the CSI-RS/SSB reference signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 


Regarding claim 19, Zhang, Liu, Wang and Cirik disclose all the elements of claim 18 as stated above wherein Cirik further discloses identifying the instructions for identifying the candidate beam on the first component carrier further comprise the instructions for:
measuring a reference signal received power (RSRP) for the one or more beams in the first component carrier (Fig.47 [0415], measuring a reference signal received power (RSRP) and BLER for the one or more beams in the first component carrier and Fig.51A-B [0424], measuring a reference signal received power (RSRP) and BLER for the one or more beams).

Regarding claim 20, Zhang, Liu and Wang disclose all the elements of claim 15 as stated above wherein Zhang further discloses the instructions for: transmitting a beam failure recovery request (BFRR) on a second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.1 [0017], sending beam failure recovery request (BFRQ) in the second component carrier to signal beam recovery).
	Even though Zhang, Liu and Wang discloses wherein the instructions for: transmitting a beam failure recovery request (BFRR) on a second component carrier to (Fig.33 [0371], sending a beam failure recovery request (BFRR) to signal beam recovery for the one or more beams).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang, Liu and Wang to incorporate the teaching of Cirik in order to achieve dynamic resource allocation of different numerologies in a FDM and TDM manner. 
	It would have been beneficial to send a first beam failure recovery request (BFRQ) transmission (e.g., comprising a BRF-PRACH and a PRACH) as taught by Cirik to have incorporated in the system of Zhang, Liu and Wang to improve robustness for bandwidth path (BWP) switching. (Cirik, Fig.14 [0184] and Fig.33 [0371])

Regarding claim 21, Zhang, Liu and Wang disclose all the elements of claim 1 as stated above wherein Liu further discloses the first component carrier is in a millimeter wave band and the second component carrier is in a sub-6 GHz band (Fig.1 [0051], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a frequency sub-6 GHz band).

Regarding claim 22, Zhang, Liu and Wang disclose all the elements of claim 8 as stated above wherein Liu further discloses the first component carrier is in a millimeter (Fig.1 [0051], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a frequency sub-6 GHz band).

Regarding claim 23, Zhang, Liu and Wang disclose all the elements of claim 15 as stated above wherein Liu further discloses the first component carrier is in a millimeter wave band and the second component carrier is in a sub-6 GHz band (Fig.1 [0051], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a frequency sub-6 GHz band).

Regarding claim 24, Zhang, Liu and Wang disclose all the elements of claim 1 as stated above wherein Wang further discloses generating and transmitting a beam measurement report for the first component carrier with the beam measurement report comprising one or more beam identifications (Fig.5-6 [0084]-[0085], beam measurement/detection comprising one or more of beam identifications and Fig.1 [0031], beam measurement and beam reporting for the component carrier and Fig.16 [0149], beam measurement reporting for the component carrier comprising one or more of beam identifications in the individual data fields or data structures); and
switching to a candidate beam identified in the beam measurement report (Fig.1 [0031], switching to a candidate beam identified in the beam measurement report and Fig.9 [0097], switching from the current beam to a candidate beam and Fig.17 [0195], switching to a candidate beam identified in the beam measurement report). Zhang also discloses generating and transmitting a beam measurement report for the first (Fig.4A-B [0056]-[0057], beam measurement/detection comprising one or more of beam identifications and Fig.4A-B [0061]-[0062], performing beam measurement and detection and Fig.12 [0126], beam measurement report for CSI-RS beams or resources); and
switching to a candidate beam identified in the beam measurement report (Fig.12 [0126], switching to a candidate beam identified in the beam measurement report and Fig.10 [0112], switching/ monitoring the RS of one or more candidate beams identified or recommended in the beam). Liu further discloses generating and transmitting a beam measurement report for the first component carrier with the beam measurement report comprising one or more beam identifications (Fig.4A-B &5 [0079]-[0081], beam measurement/ detection comprising one or more of beam identifications; Fig.9 [0116]); and switching to a candidate beam identified in the beam measurement report (Fig.9 [0116], changing/switching to a candidate beam identified in the beam measurement report).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414